Title: The Commissioners to Sartine, 3 June 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
     Passy, 3 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:125–126. Protesting duties charged on goods purchased for the Boston at Bordeaux, listed in an accompanying account, on the grounds that as a ship of war it was not liable for them, the Commissioners desired Sartine to take corrective action. They also requested that the prizes put in the hands of the commandant at Brest by John Paul Jones be turned over to J. D. Schweighauser because of the heavy charges to be paid on their sale owing to their having been placed improperly in the commandant’s charge. Finally, if it was not thought improper,, the Commissioners wished to issue a letter of marque to a vessel outfitted at Dunkirk.
    